— In an action to foreclose a mortgage on real property, the plaintiff *299appeals from so much of an order of the Supreme Court, Richmond County (Amann, J.), dated August 29, 1985, as, upon granting a motion by the defendants Rudolph Thomas Stradford and Yvonne Stradford to dismiss the complaint and for an award of counsel fees, assessed counsel fees against the plaintiff in the sum of $300.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the respondents’ motion which was for an award of counsel fees is denied.
In the absence of some specific statutory authority or contractual provision, counsel fees are merely incidents of litigation which are not compensable or recoverable (see, Matter of Green [Potter], 51 NY2d 627, 629-630; City of Buffalo v Clement Co., 28 NY2d 241, 262, rearg denied 29 NY2d 640; Gabrelian v Gabrelian, 108 AD2d 445, 447, appeal dismissed 66 NY2d 741). There being no statute authorizing an award of counsel fees in this case, and no agreement obligating the plaintiff to pay such *fees, the award of counsel fees was improper. Thompson, J. P., Bracken, Rubin and Spatt, JJ., concur.